Order issued November 8, 2013




                                       S    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-12-01345-CR
                       ________________________________________

                           TIMOTHY ALEXANDER, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee

                                         ORDER

                       Before Justices O’Neill, Lang-Miers, and Evans

       Based on the Court’s opinion of this date, we GRANT the July 8, 2013 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Timothy Alexander, Bookin #12060058, Dallas County Jail, Kays Tower–KT01-B, P.O. Box

660334, Dallas, Texas, 75266-0334.

       We DENY all of appellant’s pro se motions filed in this Court.



                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE